                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 21-2817-E                                                 Date      July 6, 2021
 Title           SAMANTHA EVANS v. PENNSYLVANIA HIGHER EDUCATION ASSISTANCE
                 AGENCY D/B/A/ FEDLOAN SERVICING




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                 None                                None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE (OSC) RE DISMISSAL
                                         FOR LACK OF PROSECUTION


         This action was filed on April 1, 2021. Plaintiff has not filed any proof of service of the Summons
and Complaint. No Defendant has filed a response to the Complaint or a request for an extension of time
to file a response to the Complaint, or otherwise has appeared in the action. Plaintiff has not requested the
entry of default.

       The Court, on its own motion, orders Plaintiff to show cause in writing, no later than July 27, 2021,
why this action should not be dismissed for lack of prosecution and for failure to comply with Rule 4(m)
of the Federal Rules of Civil Procedure. Failure to file a timely response to this Order may result in
dismissal of the action.




cc: All Counsel of Record

                                                                              Initials of Deputy Clerk VMUN




CV 90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
